UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7789


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VERNELL COLLINS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:17-cr-00077-RBS-DEM-1)


Submitted: May 28, 2020                                           Decided: July 7, 2020


Before KEENAN, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernell Collins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vernell Collins appeals the district court’s order denying her motion pursuant to

18 U.S.C. § 983(g) (2018). The Government has moved to dismiss the appeal as untimely

filed. Because Collins is appealing from the district court’s November 22, 2019, order,

rather than the criminal judgment, we conclude that Collins timely noted this appeal.

       On appeal, however, we confine our review to the issues raised in the informal brief.

See 4th Cir. R. 34(b). Because Collins’ informal brief does not challenge the basis for the

district court’s disposition, she has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny the Government’s motion to dismiss, grant leave to proceed

in forma pauperis, and affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2